Rupp ns A “Alinsusee by 4 De ator We. Leeds anion fled 2/zpnwe

IN THE U.S. BANKRUPTCY COURT FOR THE DISTRICT OF T= |
AT ls osina =
TINA M CARSON CASE NO: 18-11150-13 SEP 0 3 2020

DEBTOR CHAPTER 13 LERK
U ptcy Court
ay fate Deputy

OBJECTION TO TRUSTEES MOTION TO DISMISS FOR FAILURE TO COMPLY WITH

THE TERMS OF THE CONFIRMED PLAN

1. THE AMOUNT OWED IS OBJECTED TO AS THE PRIOR SERVICER FAYE SERVICING
WAS CITED AND SUED AND WAS TO IDENTIFY THE VICTIMS OF THEIR
FORECLOSURE MISCONDUCT AND FRAUD. THE DEBTOR WAS A VICTIM OF
THEM CONTINUING A FORECLOSURE PROCESS FORECLOSING WHILE BEING .
REVIEWED FOR IN A LOAN MODIFICATION. H.R. 3015 Consumer protection 6/2017

2. THERE IS COMPENSATION SET ASIDE FOR THIS MISCONDUCT AND THE DEBTOR

HAS NOT BEEN COMPENSATED. MISCONDUCT AND FRAUD.
1 DO NOT KNOW WHERE THE 84000 ARREARAGE COMES FROM THERE NEEDS TO

4. BEA BANK AUDIT—IT IS MY BELIEF THAT THERE IS FRAUD IN THIS.

ue

5. MRLUND STATED TO ME THAT THEY COULDN T TRANSFER THIS LOAN WHILE IT
WAS IN BANKRUPTCY WITHOUT THE COURTS APPROVAL. THIS LOAN WITHOUT
FIRST HAVING A HEARING. I OBJECT TO ANY AND ALL TRANSFERS OR SALES, OR
TRUSTEE DEEDS I HAVENT CONSENTED TO THAT, Pelvs wtores., Sere 17 Gud ,
OR Sn Rw else deerme, OY Mouala sue Natur fine (ps KoA pate) 0

6. IN THE ORIGINAL NOTE IT STATES THAT REINSTATEMENT, LOAN
MODIFICATION, ETC....PRIOR TO NOTICE OF DELINQUENCY OR DEFAULT

BOOK 510

7. WE WERE UNDER THE GOVERNORS ORDER TO STAY HOME DUE TO THE
PANDEMIC/THIS ORDER DID IMPACT AS RIGHT AFTER I LISTED IT, SHE CALLED
AND TOLD ME SHE WOULDN’T BE COMING OVER/My income was impacted..

8. THERE HAS BEEN MY PAPERS, BOXES BEING STOLEN FROM MY HOME EVEN

9, Objection to the Interim Statement and Claim

Case 18-11150 Doc#82 Filed 09/03/20 Page 1of2

 
10. Objecting to not receiving a Loan Modifications under the Garn-St. Germain Depository Act
And any other available programs..

11. Objection to not getting a Loan Modification or work out to keep my home under any and all
government programs including the Garn-St, Germain Depository Act, Cares Act, and
Homeowners Bill of Rights, Making the Home Affordable, AND TREATY LAWS.

  

itted,
Vane >
Tina Carson-Debtor pro persona ;
620-5 18-3992 eure e o\ dha sald 5
Retain ae 4 &&\t ants Craw “TDoxty Lea wf ¢ any otlar Jaws,

Respectfully Sub

    

Certificate of Service:

1 Tina Carson, HEREBY send a copy of this OBJECTION TO THE TRUSTEES MOTION TO
DISMISS

fleci ved 5100 G/2/ao7e
ON THIS BR DAY OF September,2020 via !* class mail or by fax

64 ioe F he RUS O het he {Lead
Tina Carson-Debtor pro-persona
5451 W. Road 11
Ulysses, Ks 67880
620-518-3992

Case 18-11150 Doc#82 _ Filed 09/03/20 Page 2 of 2
